           Case 3:17-md-02801-JD Document 669-1 Filed 06/14/19 Page 1 of 2



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   James G. Dallal (State Bar No. 277826)
     Kyle P. Quackenbush (State Bar No. 322401)
 3   Anupama K. Reddy (State Bar No. 324873)
     JOSEPH SAVERI LAW FIRM, INC.
 4   601 California Street, Suite 1000
     San Francisco, California 94108
 5   Telephone: (415) 500-6800
     Facsimile: (415) 395-9940
 6   Email:     jsaveri@saverilawfirm.com
                swilliams@saverilawfirm.com
 7              jdallal@saverilawfirm.com
                kquackbush@saverilawfim.com
 8              asatyasai@saverilawfirm.com

 9   Lead Counsel for Direct Purchaser Plaintiffs

10

11                                 UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13   IN RE CAPACITORS ANTITRUST LITIGATION          Master File No. 3:17-md-02801-JD
                                                    Civil Action No. 3:14-cv-03264-JD
14

15                                                  DECLARATION OF ANUPAMA K.
     THIS DOCUMENT RELATES TO:                      REDDY IN SUPPORT OF DIRECT
16   ALL DIRECT PURCHASER ACTIONS                   PURCHASER CLASS’S MOTION TO
                                                    PARTIALLY EXCLUDE PROPOSED
17                                                  EXPERT TESTIMONY OF JANUSZ A.
                                                    ORDOVER
18
                                                    Hon. James Donato
19                                                  Courtroom 11, 19th Floor
                                                    August 29, 2019
20                                                  10:00 a.m.

21

22

23

24

25

26

27

28
       Master File No. 3:17-md-02801-JD
       Civil Action No. 3:14-cv-03264-JD
        DECLARATION OF ANUPAMA K. REDDY IN SUPPORT OF DIRECT PURCHASER CLASS’S MOTION TO
               PARTIALLY EXCLUDE PROPOSED EXPERT TESTIMONY OF JANUSZ A. ORDOVER
           Case 3:17-md-02801-JD Document 669-1 Filed 06/14/19 Page 2 of 2



 1   I, Anupama K. Reddy, declare:

 2          1.      I am an attorney licensed in the State of California and admitted to practice in the

 3   Northern District of California. I am an associate at the Joseph Saveri Law Firm, Inc., Lead Counsel for

 4   the Direct Purchaser Class (“Class”) in this action. I make this Declaration in support of the Direct

 5   Purchaser Class’s Motion to Partially Exclude Proposed Expert Testimony of Janusz A. Ordover. I have

 6   personal knowledge of the facts set forth in this declaration, and if called as a witness, could and would

 7   testify competently to them.

 8          2.      Attached as Exhibit A is a true and correct copy of the expert report of Janusz A.

 9   Ordover dated February 22, 2019.

10          3.      Attached at Exhibit B is a true and correct copy of the plea agreement, by and between,

11   the United States of America and Defendant Nippon Chemi-Con Corporation dated May 11, 2018.

12          4.      Attached as Exhibit C is a true and correct copy of the transcript of proceedings held

13   before Hon. James Donato on October 3, 2018.

14          5.      Attached as Exhibit D is a true and correct copy of the deposition transcript of Janusz A.

15   Ordover conducted on May 24, 2019. The relevant sections of this transcript that are referenced in the

16   Motion are boxed.

17          I declare under penalty of perjury under the laws of the United States and the State of California

18   that the foregoing is true and correct. This declaration was executed in San Francisco, California on this

19   14th day of June, 2019.

20

21                                                 By: /s/ Anupama K. Reddy
                                                        Anupama K. Reddy
22

23

24

25

26

27

28
       Master File No. 3:17-md-02801-JD
       Civil Action No. 3:14-cv-03264-JD                   1
       DECLARATION OF ANUPAMA K. REDDY IN SUPPORT OF DIRECT PURCHASER CLASS’S MOTION TO
              PARTIALLY EXCLUDE PROPOSED EXPERT TESTIMONY OF JANUSZ A. ORDOVER
